PER CURIAM.
At one time, most courts permitted attorneys to check out court files from the clerk’s office. Often, cheeked-out files were hard to. locate, and occasionally some were lost. In addition, pro se litigants complained of discrimination because they were not permitted to check out court files. Most judicial circuits no longer permit the court files to be checked out, but a few circuits have contin*1040ued the practice. In view of the vast increase in the number of court files and the problems associated with allowing them to be checked out, we believe that the practice of permitting court files to be checked out by attorneys should be discontinued. Accordingly, upon our own motion, we propose to adopt Florida Rule of Judicial Administration 2.072 which shall read as follows:
RULE 2.072 POSSESSION OF COURT RECORDS
No person other than judges and authorized court employees shall remove court records as defined in rule 2.075 from the clerk’s office except by order of the chief judge or chief justice upon a showing of good cause.
The clerk of this Court is hereby directed to notify the Florida Rules of Judicial Administration Committee of this Court and to publish notification of the proposed rule in The Florida Bar News. All responses received by March 15, 1996, will be considered by this Court in its determination as to whether to adopt the rule.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ„ concur.